In a proceeding pursuant to Family Court Act article 7, the Westchester County Department of Probation appeals, as limited by its brief, from so much of an order of disposition of the Family Court, Westchester County (Klein, J.), dated May 16, *9382007, as, upon finding that Draielle R, a person adjudged to be a person in need of supervision, had violated the terms and conditions of her probation, placed her in the custody of the Westchester County Department of Social Services only until May 18, 2007.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The determination of an appropriate disposition is a matter that rests within the Family Court’s discretion (see Family Ct Act § 779; cf. Matter of Ashlie B., 37 AD3d 997, 998 [2007]; Matter of Brittany S., 298 AD2d 997 [2002]; Matter of Jeremy L., 220 AD2d 908, 909 [1995]; Matter of April FF., 195 AD2d 860, 861 [1993]). Under the particular circumstances of this case, the Family Court’s disposition constituted a provident exercise of discretion.
In light of our determination, we reach no other issue. Fisher, J.P., Lifson, Covello and McCarthy, JJ., concur.